Clerks, J.
We have frequently decided, in conformity with the weight of authority, in this state, that a common carrier cannot limit his liability by a memorandum or note on the card or ticket which he delivers on the receipt of goods to be transported by him. Nothing more than this occurred in the present case ; and undoubtedly the referee was correct in deciding that the indorsement on the back of the card, delivered by the defendants to the servant of the plaintiff, did not amount in law to a special contract, which. alone could limit their liability. The referee adopted the correct rule as to the value of the property.
The judgment should be affirmed, with costs.
Leonard, J.
The plaintiff had no'knowledge of the condition which the defendants sought to embody in the contract. Of course, there was, then, no consent to the condition, on the part of the plaintiff, and no bargain between the parties, limiting the liability of the defendant.
I concur in affirming the judgment.
Judgment affirmed.
Leonard and Clerke, Justices.]